Citation Nr: 0213334	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a healed 
fracture of the left thumb, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to service connection for 
chloracne, claimed as due to Agent Orange exposure, and 
entitlement to rating for PTSD in excess of 30 percent from 
April 3, 1998 through January 7, 1999, and in excess of 50 
percent from January 8, 1999, will be addressed in separate 
decisions.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 until June 
1971.

Historically, this matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the RO that denied a compensable evaluation for 
healed fracture of the left thumb.  The veteran appealed to 
the Board.  

In an April 2000 decision, the Board, in pertinent part, 
denied the issue on appeal.  The veteran subsequently 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2000 
order, the Court granted a Joint Motion for Partial Remand 
and to Stay Proceedings (joint motion) filed by counsel for 
both parties, vacating the Board's October 2000 decision as 
to the denial of an increased rating for healed fracture of 
the left thumb, and remanded this matter to the Board for 
further proceedings consistent with the joint motion. 

In May 2001, the Board remanded the case to the RO for 
additional development.  Following completion of the actions 
requested on remand, the RO granted a 10 percent rating for 
healed fracture of the left thumb, effective from February 
18, 1999, by rating action dated in February 2002.  However, 
as the appeal to this issue was not withdrawn, it is 
continued.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The case is now before the undersigned for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected residuals of healed fracture of the 
left thumb consist of subjective complaints of pain, 
weakness, and decreased grip strength, as well as objective 
medical findings of tenderness, degenerative changes, and 
limitation of motion of the thumb; the veteran is unable to 
oppose the left thumb to the small finger.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 20 percent for 
residuals of a healed fracture of the left thumb have been 
meet.  38 U.S.C.A.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.7, 4.71a, 
Diagnostic Code 5224 (2001 and August 26, 2002); Diagnostic 
Code 5228 (effective August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the July 1999 statement of the case, and the 
February 2002 supplemental statement of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  
Moreover, because, as explained below, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 16 Vet.App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letter of August 2001 and September 2001).  The RO has 
assisted the veteran in developing the evidence in support of 
his claim for an increased rating for the left thumb.  He 
underwent VA examinations in June 1999 and February 2000, and 
the case was remanded for further development in May 2001 to 
requesting the names of any and all treatment providers for 
the left thumb, to schedule the veteran for additional VA 
examination which was accomplished in September 2001.  The 
appellant has also been informed of the continuing actions 
pertinent to his case in multiple letters in the record to 
his congressional representatives.  Significantly, neither 
the appellant nor her representative has indicated and there 
is otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

The veteran filed a claim for a higher rating for his left 
thumb disability in February 1999.  

Background

On VA orthopedic examination in June 1999, the appellant 
reported decreased range of motion of his left thumb.  He 
stated that he did not really have any pain, but thought that 
he had some weakness in the left thumb and difficulty holding 
on to objects. 

On examination, sensation was intact and strength of the 
intrinsic muscles of the left hand appeared intact, although 
the examiner noted that at times, there might not have been 
complete effort.  He was able to write fairly dexterously 
with the left hand, given his right handedness.  He could 
flex his thumb at the carpometacarpal joint from zero to 15 
degrees and extend it from zero to five degrees.  Adduction 
was full.  It was reported that the veteran was only able to 
bring the left thumb and little finger to within five 
millimeters of each other.  Flexion was carried out from zero 
to 35 degrees at the metacarpophalangeal joint on the left.  
He was able to totally extend the thumb.  It was noted that 
flexion could be achieved from zero to 30 degrees on the left 
and that he was able to extend those joints.  The examiner 
concluded that pending X-ray examination, there did not 
appear to be much in the way of objective findings.  X-rays 
of the left hand demonstrated no significant arthritic change 
or evidence of acute displaced fracture.  There was some 
incongruity of the first metacarpal with deformity of the 
articulating surface of the ulnar side of the head of the 
first metacarpal, suggesting the site of the previous injury.  
The proximal and distal phalanges appeared to be intact.  

The veteran underwent VA examination in February 2000.  It 
was reported that he generally worked security but was 
currently unemployed.  The appellant reiterated complaints 
that included dropping objects due to diminished grip 
strength.  He also related that there was pain at the base of 
the metacarpophalangeal joint, particularly associated with 
gripping an object. 

Examination of the left thumb revealed that he was unable to 
oppose his thumb to the small finger, although he could 
oppose the thumb to the index, long and [ring] finger.  It 
was noted that he could not oppose to the tip of the small 
finger, much less get to the base of the small finger.  
Considerable tenderness was elicited on the ulnar aspect of 
the metacarpophalangeal joint of the thumb and on the radial 
aspect of the metacarpophalangeal joint.  It was reported 
that there was some tenderness of at the interphalangeal 
joint of the let thumb, although considerably less intense.  
The examiner noted that the left thumb metacarpophalangeal 
joint was stable to varus and valgus stresses, although this 
caused considerable pain primarily on the ulnar aspect of the 
joint.  The carpometacarpal joint was nontender to palpation 
and had good range of motion. 

Examination of motor strength of the thumb revealed that the 
veteran had 5/5 strength and pinch with the index finger, 
although he complained of considerable pain at the 
metacarpophalangeal joint.  It was noted that as he was 
unable to oppose to the small finger of the hand, opposition 
was difficult to fully evaluate.  Sensation was intact 
throughout the thumb. 

In his impression, the examiner commented that the veteran 
had been left with considerable tenderness at the 
metacarpophalangeal joint of the thumb that caused pain 
during gripping maneuvers involving opposition maneuvers of 
his thumb.  It was added that his injury caused him primary 
pain during any opposition activity which involved not only 
activities of leisure, but also in work-related activities, 
to include gripping a billy club or any other tool needed in 
his position as a security guard.  

Pursuant to Board remand of May 2001, the veteran underwent a 
VA examination of the hands in September 2001.  He indicated 
that the left thumb was weak and throbbing, and related that 
he had used splints and anti-inflammatories with moderate 
relief of pain. 

Physical examination revealed good range of motion of the 
interphalangeal joint from zero to 40 degrees.  The examiner 
stated that range of motion of the metacarpophalangeal joint 
was diminished; from zero to 70 degrees.  The appellant had 
palmar abduction and abduction of the thumb in the plane of 
the palm of the left hand that was full and equal to the 
contralateral side.  There was a thenar eminence that was 
without atrophy when compared to the right hand.  It was 
reported that there was slightly weakened thumb abduction as 
well as thumb opposition on the left as compared to the 
right, and that left thumb flexion and extension were just 
slightly weaker as compared to the right side.  It was opined 
that this was most likely due to synovitis and tenderness 
over the interphalangeal joint and metacarpophalangeal joints 
with range of motion.  The veteran's neurovascular status was 
intact without evidence of any deficit or RSD.  

X-rays of the left thumb were obtained which demonstrated 
mild degenerative changes of the first metacarpophalangeal 
joint.  The remainder of the hand appeared to be intact.  The 
examiner commented that the appellant would have excess 
fatigability and increased pain of the left thumb upon 
increased activity.  It was added that it was possible that 
he could loose range of motion and grip strength as well, 
with significant activity of the left upper extremity.

Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for an increased rating, 
the history of the disability should be considered.  38 
C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  However, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service connected left thumb disability has 
been evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5224.  See 38 C.F.R. § 4.20 (2001) [when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

The Board notes, however, that the criteria used to determine 
the extent to finger and thumb disability is considered 
disabling was changed, effective August 26, 2002.  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  Thus, the Board may apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See VAOPGCPREC 3-2000 (2000). 

Prior to August 26, 2002, Diagnostic Code 5224 provided that 
favorable ankylosis is rated as 10 percent disabling for 
either the major or minor hand.  Unfavorable ankylosis is 
rated as 20 percent disabling for either the major or minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2001).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules were observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, was rated as 
amputation.  (2) Ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joints, even though each was 
individually in favorable positions, was rated as unfavorable 
ankylosis.  (3) With only one joint of a digit ankylosed or 
limited in its motion, the determination was made on the 
basis of whether motion was possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm; 
when so possible, the rating was for favorable ankylosis, 
otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint was regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, was rated as amputation.  38 C.F.R. § 4.71a (2001).

Under rating criteria effective from August 26, 2002, 
38 C.F.R. § 4.71a, Diagnostic Code 5224 provides that 
favorable ankylosis of thumb warrants a 10 percent evaluation 
for the major and minor upper extremity; a 20 percent 
evaluation requires unfavorable ankylosis or either 
extremity.  Under Diagnostic Code 5228, which pertains to 
limitation of motion of the thumb, a 10 percent evaluation is 
warranted with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted when there is a gap of more than two inches (5.1 
centimeters (cm.)) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (effective August 26, 2002). 

The Board notes that when evaluating musculoskeletal 
disabilities, in addition to applying the schedular criteria, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated (to include with respect to flare-ups and/or 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran contends that he should be assigned a higher 
disability evaluation for his service-connected left thumb 
fracture residuals.  The Board has thoroughly reviewed the 
evidence of record and, for the reasons articulated below, 
finds that the evidence more nearly approximates the rating 
criteria for the assignment of a 20 percent disability 
evaluation for the left thumb.

Here, the veteran's most recent VA examinations have revealed 
that he has slightly weakened flexion, abduction, and 
extension of the left thumb as compared to the one on the 
right hand.  In September 2001, the VA examiner opined that 
limitation of motion resulted from synovitis and considerable 
tenderness over the interphalangeal and metacarpophalangeal 
joints.  Degenerative changes are shown on X-ray and there 
are reported complaints of pain related to the disability.  
The Board observes that while ankylosis is not demonstrated 
in this case, it has been noted that the veteran is unable to 
oppose the left thumb to any point on the small finger. 

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the instant case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the 
Board notes that pain has been reported on motion.  On VA 
examination in February 2000, the examiner stated that 
primary pain ensued from any left thumb opposition movement 
which involved both leisure and work activities.  On VA 
examination in September 2001, it was opined that there would 
be excess fatigability, loss of motion and grip strength with 
significant activity.  The Board finds with evaluation of the 
left thumb disability under the old and new criteria, and 
with consideration of functional loss due to pain and the 
other symptoms noted by the September 2001 examiner, the 
Board resolves the benefit of the doubt in favor of the 
veteran by finding that the criteria for a 20 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224 and 5228 are met.  This is maximum schedular 
rating pertaining to thumb disability.  As such the appellant 
has been granted the full benefit sought on appeal.  


ORDER

A 20 percent rating for residuals of healed fracture of the 
left thumb is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

